


Exhibit 10.31






SECOND AMENDMENT TO FOURTH AMENDED
AND RESTATED EMPLOYMENT AGREEMENT


This Second Amendment (this “Amendment”) is entered into as of January 1, 2015,
between CytRx Corporation, a Delaware corporation (“Employer”), and Steven A.
Kriegsman (“Employee”) in order to amend as follows that certain Fourth Amended
and Restated Employment Agreement, effective as of May 10, 2012, as previously
amended by the First Amendment thereto dated as of March 4, 2014 (as so amended,
the “Employment Agreement”), between Employer and Employee:
 
1. Change in Control.  Section 7.5 of the Employment Agreement is hereby amended
by removing therefrom the first and second sentences and substituting the
following:
 
“For purposes of this Section 7.5, a “Change in Control” shall mean any of a
“change in ownership,” “change in effective control” and “change in ownership of
a substantial portion of the assets” of Employer within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) (or any
successor to such Section).  Notwithstanding the provisions of Section 7.2,
Section 7.3 or any other provision of this Agreement, if a Change in Control
occurs during the Term, and if, during the Term and within two years after the
date on which the Change in Control occurs, Employee’s employment is terminated
by Employer without Cause or by Employee for Good Reason, then Employee will be
entitled to the payments and benefits, at the same times, described in
Section 7.2 for a termination by Employer without Cause, except that (i)
Employee shall be entitled to continued participation, for a period of 36-months
that commences on the date of termination, of Employee and each of his
dependents in any Employer-sponsored health plan at the benefit level in effect
from time to time and with COBRA benefits commencing thereafter, and (ii) the
salary and bonus payments described in the last sentence of Section 7.2 shall
instead be calculated using a 36-month “Severance Period” that commences on the
date of termination and ends on the third anniversary of such termination
date.  
 
If Employer's obligation to make the payments and provide the benefits described
in this Section 7.5 is triggered, Employee will not be entitled to the payments
or benefits described in Section 7.2 or Section 7.3, as applicable, that would
otherwise be payable upon such termination of Employee's employment. For
clarity, during the Term and after two years after a Change in Control, the
provisions of Section 7.2 and Section 7.3 shall once more apply.”
 
2. No Other Changes to the Employment Agreement.  Except as expressly amended by
this Amendment, all of the terms of the Employment Agreement shall remain in
full force and effect.
 
IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first set forth above.
 
EMPLOYER:
EMPLOYEE:
   
CytRx Corporation
     
By:    /s/ JOHN Y. CALOZ    
Name: John Y. Caloz
Title: Chief Financial Officer
 
/s/ STEVEN A. KRIEGSMAN
Steven A. Kriegsman


 
 

--------------------------------------------------------------------------------

 
